PER CURIAM:
Lila Cleveland, appointed counsel for Jamie Demond Bell in this direct criminal appeal has moved to resubmit a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We also construe this motion as renewed motion to withdraw from further representation of the appellant. Counsel’s motion to resubmit the brief originally filed on March 29, 2005 is GRANTED. Moreover, our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s renewed motion to withdraw is GRANTED, and Bell’s conviction and sentence are AFFIRMED.